Elliott, J.
This case is substantially the same as that of Vogel v. Brown Tp., ante, p. 299, and is governed by the principles there declared. In this case', as in that, the summons was directed against the agent, and not against the principal, and the judgment was invalid.
The answer in this case shows that a summons was served on the trustee of the school corporation, but this does not meet the complaint, for that pleading shows that the writ did not issue against the corporation. As there was no summons *318against the school township, there could be no legal notice,, and without a legal notice there could be no valid judgment.,
Filed Nov. 18, 1887.
It is to be borne in mind that the question here is not as-to the method of service, bút as to the writ itself. Nor is¡ the objection to the form of the writ; it goes much deeper ;, it is that the writ was not issued against the defendant, but: against another person. It is settled that the writ must go-against the corporation, and not against its agent. There is, indeed, no difference, so far as concerns the person sued, between an action against a natural person and an action against; an artificial person. Field Corp., section 346.
It certainly would not be contended that a writ issued against John Doe, agent of Richard Roe, would be valid as-against the latter, and what is true of such a case must béfame of this.
It is unnecessary to discuss the special finding, for what we have said disposes of the whole case, including the questions arising on the finding.
Judgment affirmed.